                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                            UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:12-cr-00789-EJD
                                                        Plaintiff,
                                   9                                                       ORDER DENYING MOTION FOR
                                                  v.                                       EARLY TERMINATION OF
                                  10                                                       SUPERVISED RELEASE
                                            MORDECAI BARKAN,
                                  11                                                       Dkt. No. 12
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Defendant Mordecai Barkan (“Defendant”) moves for early termination of his supervised
                                  15   release. Pursuant to Court order, the Probation Office and the Government have filed responses to
                                  16   Defendant’s motion. Both the Probation Office and the Government recommend denying
                                  17   Defendant’s motion. For the reasons set forth below, Defendant’s motion is denied.
                                  18   II.     BACKGROUND
                                  19           On June 11, 2007, Defendant pled guilty in the District of Nevada to one count of coercion
                                  20   and enticement of a minor to engage in sexual activity, a violation of 18 U.S.C. § 2422(b). Dkt.
                                  21   No. 14. On September 10, 2007, Defendant was sentenced to 60 months of incarceration followed
                                  22   by 10 years of supervised release. Defendant has completed his term of incarceration and nearly
                                  23   six years of supervised release.
                                  24           Defendant requests early termination, asserting that he has successfully completed his
                                  25   sentence thus far. He seeks termination of his supervised release so that he may relocate to Israel
                                  26   to care for his ninety-year old mother; to spend more time with his wife, who spends much of her
                                  27   time in Israel; to spend more time with his two daughters, grand-children, brother, aunts, uncles
                                  28   Case No.: 5:12-cr-789-EJD
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        1
                                   1   and cousins who reside in Israel; to pursue business opportunities in Israel; and to reduce travel

                                   2   expenses.

                                   3   III.    STANDARDS

                                   4           Pursuant to 18 U.S.C. § 3583(e)(1), the court may, after considering a subset of sentencing

                                   5   factors, “terminate a term of supervised release and discharge the defendant related any time after

                                   6   the expiration of one year of supervised release . . . if it is satisfied that such action is warranted by

                                   7   the conduct of the defendant released and the interest of justice.” The sentencing factors to be

                                   8   considered are: the nature and circumstances of the offense and the history and characteristics of

                                   9   the defendant; the need for deterrence, for public protection from further crimes of the defendant,

                                  10   and for correctional treatment for the defendant; the sentencing guideline range; the Sentencing

                                  11   Commission’s policy statements; the need to avoid unwarranted sentencing disparities; and the

                                  12   need to provide restitution to any victims of the offense. See 18 U.S.C. § 3553(a)(1), (a)(2)(B)–
Northern District of California
 United States District Court




                                  13   (D), (a)(4)–(7).

                                  14   IV.     DISCUSSION

                                  15           The nature and circumstances of Defendant’s offense weigh against early termination.

                                  16   Defendant was a 51-year-old husband and father who initiated and sought out sexual contact with

                                  17   a person in an Internet chat room whom he believed was a 14-year-old girl. He sent the person

                                  18   pornography, images of himself masturbating, and sexually explicit messages, and eventually

                                  19   traveled from the Bay Area to Nevada to meet this person. He brought condoms and told the

                                  20   person not to wear panties under her skirt. The person who met Defendant in Nevada turned out

                                  21   to be an FBI agent and Defendant was arrested.

                                  22           Defendant’s conviction was not the result of a single, isolated, and impulsive act.

                                  23   Defendant communicated with the undercover FBI agent online and telephonically for several

                                  24   months. Defendant traveled from the Bay Area to Nevada by plane. He checked into a hotel room

                                  25   in Nevada. He traveled by car to what he thought was the 14-year old girl’s home. There were

                                  26   many points at which Defendant could have abandoned his planned meeting, but Defendant chose

                                  27   not to. The serious and dangerous nature of Defendant’s crime cannot be questioned.

                                  28   Case No.: 5:12-cr-789-EJD
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        2
                                   1          As for Defendant’s history and characteristics, Defendant represents that he has had no

                                   2   previous deviant sexual history. Defendant’s Motion (Dkt. No. 12), p. 4. Defendant also asserts

                                   3   that the psychologist who evaluated him in 2005 found no evidence of pedophilic inclinations.

                                   4   However unremarkable Defendant’s history and characteristics may be, they do not detract from

                                   5   the seriousness of his crime. Id. at p. 3.

                                   6          Defendant contends that his conduct during probation supports early termination.

                                   7   Defendant has had no new contact with law enforcement and has had several polygraph

                                   8   examinations that support he has been compliant with his terms of probation. Defendant has been

                                   9   working and volunteering. He has been granted eight patents in the field of cyber security and has

                                  10   three patent applications pending. He has pursued professional development opportunities.

                                  11   Defendant has also been involved with his synagogue. He participated in individual and group

                                  12   therapy. Defendant also relies on the opinions of four different therapists who determined that
Northern District of California
 United States District Court




                                  13   Defendant is a very low risk for recidivism.

                                  14          The government acknowledges that Defendant has generally been successful while on

                                  15   supervised release. Nevertheless, the government contends, and the court agrees, that mere

                                  16   compliance with the terms of supervised release is an inadequate basis to terminate supervised

                                  17   release early. Only exceptionally good behavior will justify a reduction of a previously imposed

                                  18   term or condition of supervised release. See e.g. United States v. Lussier, 104 F.3d 32, 36 (2nd

                                  19   Cir. 1997). Defendant has not demonstrated exceptionally good behavior. Moreover, continuing

                                  20   Defendant’s supervised release serves the purposes of deterrence, public protection, and affords

                                  21   continuing correctional treatment. Defendant’s September 2018 Post Conviction Risk Assessment

                                  22   raises concerns which will not be specified herein to preserve confidentiality. The court agrees

                                  23   with the U.S. Probation Office that further oversight and monitoring to assist Defendant are

                                  24   warranted based on the results of the Assessment.

                                  25          The imposed sentence weighs against early termination. Defendant was sentenced to the

                                  26   mandatory minimum sentence of 60 months imprisonment. In light of Defendant’s criminal

                                  27   history category of 1, Defendant faced a guideline sentence of 46-57 months imprisonment;

                                  28   Case No.: 5:12-cr-789-EJD
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        3
                                   1   however, his charge carried a mandatory minimum sentence of 60 months. Further, the supervised

                                   2   release term is consistent with the policy statement found in U.S. Sentencing Manual §

                                   3   5D1.2(b)(2) that the statutory maximum term of supervised release should be imposed for sex

                                   4   offenses.

                                   5          The court recognizes the importance of family support and understands the logistical and

                                   6   financial challenges Defendant has faced while serving his term of supervised release.

                                   7   Nevertheless, the court finds that the factors discussed above substantially outweigh Defendant’s

                                   8   stated desire to live with his family and to pursue business development in Israel. The court

                                   9   encourages Defendant to continue working with the Probation Office to plan future trips to Israel

                                  10   that will not interfere with his counseling. Defendant's motion for early termination of supervised

                                  11   release is DENIED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 3, 2019

                                  14                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:12-cr-789-EJD
                                       ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
                                                                        4
